DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping mass being unsupported by a similar spring element as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the damping mass” in Line 5.  There is insufficient antecedent basis for this limitation.  The claim previously refers to “at least one damping mass.”  Appropriate correction required.
Claim 34 recites “the stiffness of the spring element is proportional to the vibration frequency of the tool body squared.”  It is not clear what feature is proportionally squared relative to the other.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27, 29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Kaise et al. (WO 2018/235587 A1).
(Claims 19 and 20) Eichelberger et al. (“Eichelberger”) discloses a cutting tool (Figs. 1-5) having a tool body and a mass damper (Figs. 3-5).  The mass damper includes at least one damping mass (328, 428, 528) and at least one spring element (¶¶ 0020, 0024) arranged to support the damping mass.  The damping mass is supported by only one spring element on one end of the damping mass, or the damping mass is supported by only one spring element on each end of the damping mass (¶¶ 0020, 0024; Clm. 8; Figs. 3-5).  The spring element includes an undisclosed structural size and resonance frequency that is capable of being tailored to match a specific range (¶ 0032), but the reference does not explicitly disclose a nanostructure material with a structural size of 100 nm or less in at least one dimension where the nanostructure material of the spring element has a frequency dependent stiffness such that a resonance frequency of the damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz.
Kaise et al. (“Kaise”) discloses a rubber composition for anti-vibration including a nanostructure material with a structural size of 100 nm or less in at least one dimension (¶¶ 0006-0008, 0010-0011, 0019).  The particle size includes a structural size of 100 nm or less a second dimension in addition to the at least one dimension - the particle size of carbon A being 60-100 nm on average and carbon black B being 40-50 nm on average (¶¶ 0006-0008, 0010-0011, 0019).  At a time prior to filing it would have been obvious to one having ordinary skill in the art the cutting tool disclosed in Eichelberger with a spring element composition as taught by Kaise due to its “excellent strength characteristics, fatigue resistance, and heat resistance.”  (¶ 0007).
The nanostructure material being within the claimed range meets the functional limitations of the claim of having a frequency dependent stiffness providing for automatic self-tuning such that a resonance frequency of the at least one damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz without manual tuning.  This is also noted in the present application and Applicant’s arguments (Sept. 8, 2021) that if the nanostructure material falls within the range of 100 nm or less, then the frequency dependent stiffness of the nanostructure material is capable of permitting the damping mass to substantially match a vibration frequency of the tool body over a vibration frequency range (including the claimed range).  Because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and the modified Eichelberger cutting tool reads upon the claimed features, the modified cutting tool reads upon the claimed invention.  The feature of automatic self-tuning without manual tuning is satisfied by the claimed composition of the spring element.  That is, during a cutting operation, there is no manual tuning taking place.  Whatever compression is placed upon the spring elements is done at the time the tool is put together, not during the cutting process.
(Claim 21) The nanostructure material of the at least one spring element has an average particle size of 40-50 nm (Kaise ¶ 0006-0008, 0010-0011, 0019).  Overlapping ranges are evidence of a prima facie case of obviousness and the structural size of the nanostructure material is a result-effective variable that contributes to the dampening of the tool.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the modified cutting tool of Eichelberger with nanostructure material of the at least one spring element having a particle size within the claimed range in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 22) The spring element is a solid piece (Eichelberger Figs. 1-3; Kaise ¶ 0005).
(Claim 23) The damping mass is supported by the spring element on one end thereof and the mass is unsupported on the other (Eichelberger Figs. 1-3; Clm. 6, 8; ¶ 0039).
(Claim 24) Because Applicant did not traverse the assertion that it is well-known that nanostructure material may be amorphous, it is taken to be admitted prior art.  See MPEP 2144.03 C.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the spring element nanostructure material in the modified Eichelberger cutting tool with amorphous structures as known in the prior art in order to provide suitable shearing into the dampening material.
(Clam 25) The modified cutting tool does not explicitly disclose the bonding of the nanostructure material.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with multiple types of weak bonding between the nanostructure material of the spring element as “obvious to try” from a finite number of solutions that lead to the predictable result breaking relatively easy.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
(Claim 26) The activation energy is not explicitly disclosed as being within the claimed temperature range.  Yet, the temperature range for activating the spring element is a result-effective variable because it impacts the point at which the spring element supports the damping mass.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a activation energy temperature range as claimed in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 27) Because Applicant did not traverse the assertion that the claimed types of connection between the spring element and the damping mass being well-known, it is taken to be admitted prior art.  See MPEP 2144.03 C.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with one of the claimed connections between the spring element and the damping mass of the modified Eichelberger cutting tool as known in the admitted prior art as a function of design choice and operational parameters for the spring element.
(Claim 29) The tool body includes a cavity and the damping mass is within the cavity (Eichelberger Figs. 3-5).
(Claims 31-33)  The cutting tool damping cavity also includes a viscous damping fluid (Eichelberger ¶¶ 0031-0032).  Yet, the structural size of the elements making up the fluid is not explicitly disclosed.  The structural size of the elements that make up the spring viscous fluid is a result-effective variable because it contributes to the dampening of the tool.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a fluid structural size as claimed in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Kaise et al. (WO 2018/235587 A1) further in view of Holmen (US Patent No. 3,598,498).
Eichelberger does not disclose a conical cavity with corresponding mass shape.
Holmen discloses a conical cavity in a cutting tool with a corresponding mass shape (Figs. 1, 9).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a conical cavity and corresponding weight as taught by Holmen as a mere design choice.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Kaise et al. (WO 2018/235587 A1) further in view of Ostling et al. (US Pub. No. 2020/0246879 A1).
Eichelberger does not the stiffness of the spring element being proportional to the vibration frequency of the tool body squared.
Ostling et al. (“Ostling”) discloses the damping frequency of the damping apparatus being proportional to the square root of k/m, in which k is the spring constant of the spring formed by the central tube with a spring property and m is the mass of the damper mass body (¶ 0026).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with the spring element stiffness being proportional to the vibration frequency as taught by Ostling in order to reduce vibration of the cutting tool.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2001-328022 A) in view of Kaise et al. (WO 2018/235587 A1).
(Claims 19 and 20) Tanaka et al. (“Tanaka”) discloses a cutting tool (Figs. 1-10) having a tool body (1) and a mass damper (12; Fig. 5).  The mass damper includes at least one damping mass (12) and at least one spring element (15) arranged to support the damping mass.  The damping mass is supported by only one spring element on one end of the damping mass (Fig. 5), or the damping mass is supported by only one spring element on each end of the damping mass (Fig. 12).  The spring element (15) includes an undisclosed structural size and resonance frequency that is capable of being tailored to match a specific range, but the reference does not explicitly disclose a nanostructure material with a structural size of 100 nm or less in at least one dimension where the nanostructure material of the spring element has a frequency dependent stiffness such that a resonance frequency of the damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz.
Kaise et al. (“Kaise”) discloses a rubber composition for anti-vibration including a nanostructure material with a structural size of 100 nm or less in at least one dimension (¶¶ 0006-0008, 0010-0011, 0019).  The particle size includes a structural size of 100 nm or less a second dimension in addition to the at least one dimension - the particle size of carbon A being 60-100 nm on average and carbon black B being 40-50 nm on average (¶¶ 0006-0008, 0010-0011, 0019).  At a time prior to filing it would have been obvious to one having ordinary skill in the art the cutting tool disclosed in Tanaka with a spring element composition as taught by Kaise due to its “excellent strength characteristics, fatigue resistance, and heat resistance.”  (¶ 0007).
The nanostructure material being within the claimed range meets the functional limitations of the claim of having a frequency dependent stiffness providing for automatic self-tuning such that a resonance frequency of the at least one damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz without manual tuning.  This is also noted in the present application and Applicant’s arguments (Sept. 8, 2021) that if the nanostructure material falls within the range of 100 nm or less, then the frequency dependent stiffness of the nanostructure material is capable of permitting the damping mass to substantially match a vibration frequency of the tool body over a vibration frequency range (including the claimed range).  Because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and the modified Tanaka cutting tool reads upon the claimed features, the modified cutting tool reads upon the claimed invention.  The feature of automatic self-tuning without manual tuning is satisfied by the claimed composition of the spring element.  That is, during a cutting operation, there is no manual tuning taking place.  Whatever compression is placed upon the spring elements is done at the time the tool is put together, not during the cutting process.
(Claim 21) The nanostructure material of the at least one spring element has an average particle size of 40-50 nm (Kaise ¶ 0006-0008, 0010-0011, 0019).  Overlapping ranges are evidence of a prima facie case of obviousness and the structural size of the nanostructure material is a result-effective variable that contributes to the dampening of the tool.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the modified cutting tool of Tanaka with nanostructure material of the at least one spring element having a particle size within the claimed range in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.  Applicant suggests that the claim is directed to a device that is physically different than the modified cutting tool of Eichelberger.  Examiner disagrees.
The claimed invention still does not exclude a device that may be adjusted in the manner disclosed by the Eichelberger reference.  Nonetheless, the modified Eichelberger cutting tool includes a spring element having nanostructure material with a structural size within the claimed range.  As such, the tool would have the frequency dependent stiffness capable of matching a vibration frequency of the tool body over the range claimed.  That is, the tool is capable of automatic self-tuning without manual adjustment during the cutting operation.
Conclusion                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722